                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CAITLAN BERNARD, M.D., et al.,                   Case No. 21-mc-80009-HSG
                                   8                     Plaintiffs,                         ORDER DENYING MOVANTS’
                                                                                             MOTION TO SET ASIDE DISCOVERY
                                   9              v.                                         ORDER
                                  10        INDIVIDUAL MEMBERS OF THE                        Re: Dkt. No. 19
                                            INDIANA MEDICAL LICENSING
                                  11        BOARD, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14            Pending before the Court is Movants’ Objection to the Magistrate Judge’s Discovery Order

                                  15   Denying Movants’ Motion to Enforce a Third-Party Subpoena. See Dkt. Nos. 19 (“Mot.”), 24

                                  16   (“Opp.”). Under Rule 72, a district judge may set aside a magistrate judge’s non-dispositive

                                  17   pretrial order only if it is “clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a); see also 28

                                  18   U.S.C. § 636(b)(1)(A).1 “The magistrate’s factual determinations are reviewed for clear error, and

                                  19   the magistrate’s legal conclusions are reviewed to determine whether they are contrary to law.”

                                  20   Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010).

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26
                                  27   1
                                        Though Movants contend that de novo review applies, they seemingly concede that the
                                  28   underlying motion is non-dispositive. See Mot. at 1. In any event, the Court finds that the clear
                                       error standard applies.
                                   1          Having carefully reviewed the record, the Court finds that the Magistrate Judge’s

                                   2   Discovery Order was not clearly erroneous or contrary to law. Accordingly, the Court DENIES

                                   3   Movants’ Motion to Set Aside Discovery Order.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: 5/18/2021

                                   7                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
